DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 9/6/2022 is as follows: Claims 1, 4, 14, 16, and 20 are currently amended. Claims 2-3, 5-13, 15, and 17-19 are original. Claims 1-20 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 16 and 20 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections for claims 1-20 are upheld.
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. displaying a plurality of patients on the display and performing functions in response to selection of a particular one of the patients), and thus the corresponding 35 USC 103 rejections for claims 1-20 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.



Response to Arguments
Rejection Under 35 USC 112(a)
On page 7 of the Remarks filed 9/6/2022 Applicant argues that the function of calculating a fall risk score from the received answers to the plurality of questions as in claim 7 is sufficiently supported by the specification because “the process of calculating a fall risk from answers to a plurality of questions is known.” Applicant’s arguments are persuasive, and the corresponding rejection is withdrawn.  
Rejection Under 35 USC 101
On pages 7-8 of the Remarks Applicant argues that the claims include a combination of elements that “confine the claim to a particular practical application,” including the wireless retrieval of bed data from a particular server, the bed data being a particular kind of bed data, the display of particular types of information, the display of data in response to a particular user action, and the transmission of particular data to a particular destination. Applicant’s arguments are fully considered, but are not persuasive. The claim as a whole amounts to a system for digitizing patient charting and monitoring that could otherwise be achieved manually among caregivers at a healthcare facility. The receipt of data wirelessly from a server, the use of a display device to select and present patient-related data, and the transmission of patient data to a computer network amount to the words “apply it” with a computer because an otherwise-abstract method of organizing human activity (i.e. patient monitoring and charting activities) is merely being implemented with high-level computing elements. Examiner notes that claiming the improved speed or efficiency inherent with applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept, as explained in MPEP 2106.05(f)(2). Accordingly, the 35 USC 101 rejections are upheld for claims 1-20. 
Rejection Under 35 USC 103
On pages 9-10 of the Remarks Applicant argues various deficiencies of the Huster and Hsu references. Applicant’s arguments are fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-20 are directed to a non-transitory computer readable medium (i.e. a manufacture) such that each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites retrieving bed data regarding a plurality of beds including at least one of the following: a position of a siderail of a particular bed of the plurality of beds, a status of a brake of the particular bed, a height of a litter frame of the particular bed, or a status of an exit detection system of the particular bed; communicating the bed data; selecting a particular one of the patients; communicating rounding data relating to a caregivers performance of his or her rounding duties for the selected patient; receiving rounding information from the caregiver regarding a performance of his or her rounding duties for the selected patient; and transmitting the rounding information. 
But for the recitation of generic computer components like a mobile electronic device having a processor and display and a server hosted on a computer network of a healthcare facility, each of these steps, when considered as a whole, describe the collection and sharing of information relating to a clinical or healthcare work environment, which falls into the category of certain methods of organizing human activity because these types of data could be manually collected and communicated among clinical staff in a healthcare workplace (e.g. by a nurse observing bed data and sharing with colleagues while providing information about their rounding duties for a particular patient to a supervisor). Thus, claim 1 recites an abstract idea. 
Dependent claims 2-20 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-15 and 17-19 recite further limitations that, under their broadest reasonable interpretations, merely further limit the abstract idea identified above. 
Specifically, claims 2-4, 9-11, 13-14, and 17-19 describe receiving and outputting additional types of information relating to healthcare facility operations, which amount to an abstract idea under the same analysis as above for the receiving and communicating of bed data. 
Claim 5 describes providing additional information about a patient, which could be provided to a clinical worker manually, e.g. by obtaining a list of assigned patients or detailed patient chart. 
Claim 6 describes providing patient-related questions to and receiving answers from a caregiver associated with a patient, which could be achieved manually in a clinical workplace by a caregiver filling out a provided questionnaire or other form on behalf of a patient. 
Claim 7 describes calculating a fall risk score based on the answers to the questions, which could be achieved manually in a clinical workplace by a caregiver tallying up items on a fall risk checklist and providing some type of corresponding score.
Claim 8 describes allowing an administrator of the healthcare facility to customize the plurality of questions, which could be manually achieved in a clinical workplace by an administrator choosing applicable questions for the fall risk checklist or questionnaire. 
Claim 12 describes further transmission of the rounding data, which could be achieved manually in a clinical workplace by sending such data to another supervisor or administrator in the facility.
Claim 15 merely specifies the type of rounding data collected, each of which are types of information that a clinical worker would be capable of collecting and providing. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include a non-transitory computer readable medium with computer executable instructions stored thereon adapted to be executed by a processor of a mobile electronic device having a display used to perform the steps; retrieval of bed data wirelessly from a server hosted on a computer network of a healthcare facility, the server being in communication with a plurality of beds positioned within a healthcare facility; display of the various data (e.g. a plurality of patients, bed data, and rounding data) on the display of the mobile electronic device; and transmission of the rounding information to the computer network of the healthcare facility. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic clinical environment).
Further, the use of a server to wirelessly retrieve data for display on a mobile electronic device of a caregiver amounts to the words “apply it” with a computer because computing components recited at a high level of generality (i.e. a server hosted on a network and a mobile electronic device having a display) are utilized as tools with which to digitize the collection and sharing of clinical workplace information for various monitored patients that could otherwise be provided manually among clinical staff. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-20 is also not integrated into a practical application under a similar analysis as above. Claims 2-15 and 17-19 merely further limit the abstract idea (as explained above) and are performed with the same additional elements of claim 1, and thus these claims do not provide integration into a practical application under the same analysis as claim 1. Claims 16 and 20 specify that the mobile electronic device is a smart phone or tablet computer, which are both still computing elements recited at a high level of generality used to digitize the data sharing steps such that they amount to the words “apply it” with a computer as explained above for claim 1. Claim 20 further specifies that the wirelessly retrieved bed data is retrieved from the server using WiFi communications between the mobile electronic device and a wireless access point of the computer network of the healthcare facility. This also merely serves to digitize the retrieval and sharing of clinical workplace data using generic computing technologies and techniques such that it also amounts to the words “apply it” with a computer. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile electronic device having a display and processor to execute stored instructions (e.g. a smartphone or tablet computer) and a wirelessly connected server hosted on a computer network of a healthcare facility used to perform the information collection and sharing steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes the following portions of Applicant’s specification:
[0065]: “the electronic devices 32 include mobile electronic devices, such as smart phones 32a, laptops 32b, and/or tablets 32c”
[0074]: “All of the servers 52-62 may be conventional servers.”
[0079]: “Any conventional home-based Internet connection, such as WiFi, Digital Subscriber Lines (DSL), fiber optic connections, satellite connections, cellular connections, etc. may be used by home based users to communicate with vendor cloud 36.”
[00143]: “Various conventional beds may be used that are capable of reporting data regarding their use and status to a hospital’s local area network.” 
[00153]: “This disclosure is presented for illustrative purposes and should not be interpreted as an exhaustive description of all embodiments or to limit the scope of the claims to the specific elements illustrated or described in connection with these embodiments. For example, and without limitation, any individual element(s) of the described embodiments may be replaced by alternative elements that provide substantially similar functionality or otherwise provide adequate operation. This includes, for example, presently known alternative elements, such as those that might be currently known to one skilled in the art, and alternative elements that may be developed in the future, such as those that one skilled in the art might, upon development, recognize as an alternative.”
These disclosures do not indicate that the elements of the invention are particular machines, and provide generic examples of computer hardware and communication techniques such that one of ordinary skill in the art would understand that known types of computing devices communicating via conventional networking technologies are utilized to implement the invention. Further, Examiner notes that the functions of receiving or transmitting data over a network (i.e. retrieving bed data from a server, displaying data on a mobile device display, receiving and transmitting rounding data) are recognized as well-understood, routine, and conventional computer functions previously known to the industry as outlined in MPEP 2106.05(d)(II).
Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Additionally, the combination of a server hosted by a healthcare facility communicating bed data and other clinically-relevant information to and from a mobile electronic device is a well-understood, routine, and conventional combination, as evidenced by at least Fig. 1A & [0022] of Hsu (US 20160314270 A1); Fig. 6, [0002], & [0072] of Collins, JR et al. (US 20070210917 A1); Fig. 1 of McClain et al. (US 20170032648 A1); Fig. 1 of Girardeau et al. (US 20140266642 A1); and [0064]-[0067] of Kaigler et al. (US 20150095054 A1). 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US 20170011178 A1) in view of Pesot et al. (US 20140324451 A1).
Claim 1
Hendrickson teaches a non-transitory computer readable medium with computer executable instructions stored thereon adapted to be executed by a processor of a mobile electronic device having a display, the computer executable instructions, when executed, causing the processor to perform a method (Hendrickson [0026]-[0027], a smartphone or tablet with memory storing computer executable instructions to perform various functions and methods) comprising: 

display on the display of the mobile device a plurality of patients (Hendrickson Figs. 5-6, [0035], noting a “patients” screen viewable on a display of the mobile device and listing a plurality of patients);
in response to a caregiver selecting a particular one of the patients, perform the following (Hendrickson Fig. 7, [0035], [0054]-[0057], noting a caregiver selects a particular patient from the displayed list to display further details about the selected patient and allow for charting tasks): 

display on the display of the mobile electronic device rounding data relating to the caregiver's performance of his or her rounding duties for the selected patient (Hendrickson Fig. 7, [0055], [0058]-[0059], noting the detailed view for a selected patient includes display of a list of scheduled tasks for the patient, i.e. rounding data relating to the caregiver’s performance of his or her rounding duties); 
receive rounding information from the caregiver regarding a performance of his or her rounding duties for the selected patient (Hendrickson [0058]-[0060], noting the detailed view for a selected patient includes the ability for a caregiver to input indications that a particular task has been completed); and 
transmit the rounding information to the computer network of the healthcare facility (Hendrickson [0025], [0059], noting the inputs indicating task completion are used to update the patient’s chart in real time, e.g. by transmitting the input to a network of the healthcare facility as in Fig. 1 & [0025]-[0026]).  
In summary, Hendrickson teaches a multi-patient worklist system that includes a mobile device for displaying patient data (e.g. scheduled tasks) wirelessly obtained from a healthcare system’s clinical server system (as in Fig. 1 & [0025]-[0026]) and facilitating caregiver charting activities to update the patient’s chart at the clinical system (as in [0025] & [0059]). Hendrickson further teaches that a variety of patient data types can be displayed at the detailed view for a selected patient, including name, allergies, scheduled tasks, medications, ongoing treatments, problems, etc. (as in Fig. 7 & [0059]-[0060]). However, the reference fails to explicitly disclose that the mobile device wirelessly retrieves bed data regarding a plurality of beds from the server hosted on the computer network of the healthcare facility, the server being in communication with the plurality of beds positioned within a healthcare facility, the bed data including at least one of a position of a siderail of a particular bed of the plurality of beds, a status of a brake of the particular bed, a height of a litter frame of the particular bed, or a status of an exit detection system of the particular bed; and accordingly also fails to explicitly disclose that the mobile device displays the bed data corresponding to the bed associated with the selected patient in response to a patient being selected from the list of patients. 
However, Pesot teaches a healthcare facility system that includes a plurality of beds within a healthcare facility transmitting bed data such as siderail status position, brake status, frame height, and bed exits to a server of the healthcare facility for display at a display device in addition to other relevant patient information like name, room number, clinical risks, rounding information, weight, etc. (Pesot Figs. 3 & 10, [0004], [0051]-[0052], [0063], noting a plurality of beds provide data to reporting server 268 which can then provide information to display devices for populating patient and bed information relevant for a caregiver). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt and display of relevant patient data at a caregiver’s mobile device as in Hendrickson to further include various bed data types obtained from connected beds in the healthcare facility as in Pesot in order to provide the caregiver with real-time information regarding patient bed status, safety, and fall risks that can be captured by such bed management systems so that they can be notified of any dangerous situations, alerts, or changes in patient status that require intervention, thereby improving patient safety and caregiver efficiency (as suggested by Pesot [0005], [0012], & [0071]-[0074]).
Claim 2
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches displaying on the display of the mobile device fall risk data, wherein the fall risk data indicates a fall risk of a patient assigned to the particular bed (Hendrickson [0003], [0061], noting monitoring of fall prevention precautions as well as the display of clinical advisories for a patient at the mobile device; see also Pesot Fig. 3, [0068], noting a clinical advisory like a fall risk can be displayed for a patient. In combination, these disclosures show that an indication of fall risk may be displayed at the mobile device for a particular patient assigned to a particular bed). 

Claim 3
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: receiving location information from the server, the location information identifying a location of the particular bed within the healthcare facility; and displaying the location of the particular bed within the healthcare facility on the display of the mobile electronic device (Hendrickson [0055]-[0057], noting data received and displayed at the mobile device can include location data like room number for a patient; see also Pesot Fig. 3 & [0065], noting a room number location of a patient in a particular bed can be displayed. In combination, these disclosures show that an indication of patient bed location (e.g. room number) obtained from the server can be displayed at the mobile device for a particular patient assigned to a particular bed).
Claim 4
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: - 35 -receiving patient presence information from the server, the patient presence information identifying whether the selected patient is present on the particular bed or not; and displaying the patient presence information on the display of the mobile electronic device (Hendrickson [0058]-[0062], noting data received and displayed at the mobile device can include a variety of patient-specific information such as patient status, warnings, etc.; see also Pesot Fig. 10 & [0119], noting a patient presence indicator can be displayed for a patient. In combination, these disclosures show that an indication of patient presence obtained from the server can be displayed at the mobile device for a particular patient assigned to a particular bed).  
Claim 5
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches displaying a name of a patient assigned to the particular bed on the display of the mobile electronic device (Hendrickson Fig. 7, noting a particular selected patient’s name is displayed in the details view of the mobile device; see also Pesot Figs. 3 & 10, noting patient name displayed in association with a particular bed).  
Claim 9
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: retrieving patient data from an electronic medical record server in communication with the computer network of the healthcare facility; and displaying the patient data on the display of the mobile electronic device, wherein the patient data includes names of patients assigned to a particular caregiver (Hendrickson Figs. 5-7, [0054]-[0057], noting patient data including names of a plurality of patients assigned to a particular caregiver are obtained from the clinical system (i.e. an electronic medical record server in communication with the computer network of the healthcare facility) and displayed at the mobile device).  
Claim 10
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 9, and the combination further teaches wherein the patient data further includes health conditions of the patients assigned to the particular caregiver (Hendrickson Figs. 5-6, [0054]-[0057], noting the patient data include diagnoses associated with each patient of a caregiver).  
Claim 11
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 9, and the combination further teaches wherein the patient data further includes data indicating when rounding was last performed for the patients assigned to the particular caregiver (Hendrickson [0054]-[0062], noting data received and displayed at the mobile device can include a variety of patient-specific information such as patient status, warnings, etc. for each patient assigned to a particular caregiver; see also Pesot [0010], noting a timer indicating the amount of time elapsed since a caregiver last entered a patient’s room can be displayed for each patient, i.e. data indicating when rounding was last performed for each patients. In combination, these disclosures show that an indication of last rounding obtained from the server can be displayed at the mobile device for each patient assigned to a particular caregiver).  
Claim 12
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches transmitting the rounding information to the server (Hendrickson [0025], [0059], noting the inputs indicating task completion (i.e. the rounding information) are used to update the patient’s chart in real time, e.g. by transmitting the input to the healthcare facility server system as in Fig. 1 & [0025]-[0026]).  
Claim 13
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: retrieving patient data from an electronic medical record server in communication with the computer network of the healthcare facility; displaying the patient data on the display of the mobile electronic device, wherein the patient data includes a list of patients assigned to a particular caregiver; and displaying additional information about a particular patient from the list of patients in response to a caregiver selecting the particular patient from the list of patients (Hendrickson Figs. 5-7, [0054]-[0058], noting a selectable list of patients assigned to a particular caregiver is obtained from the healthcare facility server system (i.e. an electronic medical record server in communication with the computer network of the healthcare facility) and displayed at the mobile device; when a particular patient from the list is selected, additional patient-specific details are displayed at the mobile device).  
Claim 14
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 13, and the combination further teaches wherein the additional information includes at least one of the following: a room to which the particular patient is assigned; an indication of whether the particular patient is in bed or out of bed; a fall risk of the particular patient; or a health condition of the particular patient (Hendrickson Fig. 7, [0060], noting the patient-specific details view includes allergies, diagnoses, “care site”, and “problem list”, i.e. a health condition of the particular patient. See also [0058], noting that the “patient details” screen is the deepest level of patient details such that it could conceivably include any of the contemplated data types associated with a patient elsewhere, e.g. diagnoses, room, etc. as in [0055] & [0057]). 
Claim 15
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches wherein the rounding information includes a reminder to perform at least one of the following: activate a brake of the particular bed; put the particular bed into a low height condition; offer toileting assistance to a patient assigned to the particular bed; check for adequate lighting for the patient; check that a room in which the particular bed is located is cleared of spills; or assess the patient (Hendrickson [0023], [0034], noting the displayed tasks (i.e. rounding information) include workflow reminders for therapies that require close monitoring and assessment, i.e. reminders to assess the patient).  
Claim 16
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches wherein the mobile electronic device is one of a smart phone or a tablet computer (Hendrickson [0026]).  
Claim 17
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches wherein the bed data further includes connectivity data indicating whether each of the plurality of beds is currently connected to the computer network of the healthcare facility, and wherein the method further includes displaying on the display of the mobile electronic device the connectivity data (Hendrickson [0058]-[0062], noting data received and displayed at the mobile device can include a variety of patient-specific information such as patient status, warnings, etc.; see also Pesot Fig. 10 & [0113], noting a bed disconnect indicator can be displayed for a patient. In combination, these disclosures show that an indication of a patient’s bed connectivity obtained from the server can be displayed at the mobile device for a particular patient assigned to a particular bed).  
Claim 20
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 17, and the combination further teaches wherein the mobile electronic device is one of a smart phone or a tablet computer and the method includes wirelessly retrieving the bed data from the server using WiFi communications between the mobile electronic device and a wireless access point of the computer network of the healthcare facility (Hendrickson Fig. 1, [0026], noting the mobile device is a smartphone or tablet that wirelessly communicates with the healthcare facility’s server system via WiFi).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson and Pesot as applied to claim 1 above, and further in view of Hayes et al. (US 20140259414 A1).
Claim 6
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, and the combination further teaches obtaining fall risk-related data for a particular patient from a variety of sources (Hendrickson [0003], [0061], noting monitoring of fall prevention precautions as well as the display of clinical advisories for a patient at the mobile device; see also Pesot Fig. 3, [0068], noting a clinical advisory like a fall risk can be obtained from any of a variety of sources and displayed for a patient. In combination, these disclosures show that an indication of fall risk may be obtained in any of a variety of manners and displayed at the mobile device for a particular patient). However, though the combination contemplates the fall risk being obtained from a variety of sources, it fails to explicitly disclose displaying on the display of the mobile electronic device a plurality of questions for assessing a fall risk of a patient assigned to the particular bed; and receiving answers to the plurality of questions from a caregiver associated with the patient.  	
However, Hayes teaches that fall risk for a particular patient can be obtained by displaying questions and receiving answers at a clinical user interface (Hayes [0101], noting a list of questions displayed at a user interface in the same manner as for the bed sore skin assessment questions disclosed in [0087] so that answers may be received from a caregiver). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fall-risk-aware system of the combination to include obtaining fall risk via questions and answers at a caregiver interface as in Hayes because Hayes shows that this is a viable method of obtaining fall risk information for a patient, and it provides the benefit of allowing question customization such that a particular healthcare facility or institution can modify the inputs to flexibly meet their particular needs and direct patient assessment and care (as suggested by Hayes [0095] & [0113]). 
Claim 7
Hendrickson in view of Pesot and Hayes teaches the non-transitory computer readable medium of claim 6, and the combination further teaches calculating a fall risk score from the received answers to the plurality of questions (Hayes [0101], noting answers to displayed questions can be used to calculate a fall risk score).  
Claim 8
Hendrickson in view of Pesot and Hayes teaches the non-transitory computer readable medium of claim 6, and the combination further teaches allowing an administrator of the healthcare facility to customize the plurality of questions (Hayes [0095], noting that the user interface allows an administrator of a healthcare facility to customize the patient assessment questions (e.g. relating to fall risk)).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson and Pesot as applied to claim 1 above, and further in view of Collins, JR et al. (US 20070210917 A1).
Claim 18
Hendrickson in view of Pesot teaches the non-transitory computer readable medium of claim 1, showing a system that can obtain and display a variety of bed status data on a caregiver display. However, the present combination fails to explicitly disclose wherein the bed data further includes electrical connection data indicating whether each of the plurality of beds is currently plugged into an electrical outlet, and wherein the method further includes displaying on the display of the mobile electronic device the electrical connection data. However, Collins teaches an analogous bed sensor management system that monitors various bed status parameters of electrically connected beds and provides display of the bed parameters at a user device (Collins [0072]). The bed data of the system can include those measured by the system of the combination such as patient exiting, siderail, and brake status, as well as additional metrics like whether AC power is present or not, i.e. electrical connection data indicating whether the beds are plugged into an electrical outlet (Collins Tables 1-2, [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bed data collected and displayed by the system of the combination to additionally include electrical connectivity data as in Collins in order to provide a more comprehensive and less limited set of bed data parameters to a user so that an increased set of bed status data is communicated to a user and a more complete status of the monitored patient beds may be facilitated (as suggested by Collins [0045]). 
Claim 19
Hendrickson in view of Pesot and Collins teaches the non-transitory computer readable medium of claim 18, and the combination further teaches wherein the bed data further includes angular data indicating whether each of the plurality of beds has a Fowler section elevated to an angle greater than a threshold, and wherein the method further includes displaying on the display of the mobile electronic device the angular data (Pesot Figs. 3 & 5, [0077], [0085] noting bed status display includes bed angle information as compared to various thresholds).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins, Jr. et al. (US 20140009271 A1) describes a system for monitoring the status of a plurality of connected hospital beds. Rosow et al. (US 20080312975 A2) describes an integrated health care delivery network to allow healthcare staff to easily access, analyze, and display real-0time patient and bed availability information. Henderson et al. (US 9582838 B1) and Mazar et al. (US 20150302539 A1) describe systems and methods for collecting and displaying status information for a plurality of patients assigned to particular beds for caregiver review. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           

/Shahid Merchant/             Supervisory Patent Examiner, Art Unit 3626